internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi b01-plr-110411-00 date date legend x country sec_1 sec_2 sec_3 d1 this responds to your letter dated date requesting on behalf of x an extension under sec_301_9100-3 of the procedure and administration regulations to file an election under sec_301_7701-3 to be classified as a partnership for federal tax purposes facts x’s subsidiaries sec_1 and sec_2 formed sec_3 on d1 sec_3 was formed as an llc under the laws of country x intended to classify sec_3 as a partnership as of d1 but form_8832 was not timely filed x requests a ruling granting it an extension of time in which to file the election so that sec_3 will be treated as a partnership as of d1 law and analysis section a allows a business_entity that is not classified as a corporation under sec_301_7701-2 or an eligible_entity to elect its classification for federal tax purposes as provided in the remainder of that section an eligible_entity with at least two members can elect to be classified as either an association and thus a corporation under sec_301_7701-2 or a partnership sec_301_7701-3 provides default classifications for eligible entities that do not make an election under this section under sec_301_7701-3 a foreign eligible_entity unless the entity elects otherwise is a a partnership if it has two or more members or b an association if all members have limited_liability or c disregarded as an entity separate from its owner if it has a single owner that cc psi b01-plr-110411-00 does not have limited_liability sec_301_7701-3 states in part that the effective date specified on form_8832 cannot be more than days prior to the date on which the election is filed and cannot be more than months after the date on which the election is filed sec_301_9100-1 allows the commissioner to grant a reasonable extension of time for making a regulatory election under the rules set forth in sec_301_9100-2 and sec_301_9100-3 sec_301_9100-1 defines a regulatory election as an election having a due_date prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-3 provides relief where the taxpayer provides evidence including affidavits described in paragraph e of this section establishing to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that the grant of relief will not prejudice the interests of the government conclusion based solely on the facts submitted and the representations made we conclude that x has satisfied the requirements of sec_301_9100-1 and sec_301_9100-3 as a result x is granted an extension of time for making the election to be treated as a partnership for federal tax purposes effective d1 within days of receiving this letter x should make the election by filing form_8832 with the appropriate service_center a copy of this letter should be attached to the form except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer s paul k kugler sincerely associate chief_counsel passthroughs and special industries enclosures copy of letter copy for sec_6110 purposes
